                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Dion Lee Barnes,                           JUDGMENT IN CASE

             Plaintiff(s),                            3:18-cv-00682-GCM

                 vs.

         Nancy A. Berryhill,
           Defendant(s).

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 8, 2019 Order.

                                               March 8, 2019
